Order entered August 7, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00209-CR
                                      No. 05-19-00210-CR

                              TERRANCE GARRIDO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F17-35291-R & F18-35443-R

                                            ORDER
       Before the Court is appellant’s August 2, 2019 second motion to extend the time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

September 3, 2019. If appellant’s brief is not filed by September 3, 2019, these appeals may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE